THE SECURITIES REPRESENTED BY THIS CERTIFICATE HAVE NOT BEEN REGISTERED UNDER
THE SECURITIES ACT OF 1933, AS AMENDED (THE "1933 ACT"), OR ANY STATE SECURITIES
LAWS AND NEITHER SUCH SHARES NOR ANY INTEREST THEREIN MAY BE OFFERED, SOLD,
PLEDGED, ASSIGNED OR OTHERWISE TRANSFERRED UNLESS (1) A REGISTRATION STATEMENT
WITH RESPECT THERETO IS EFFECTIVE UNDER THE 1933 ACT AND ANY APPLICABLE STATE
SECURITIES LAWS, OR (2) PURSUANT TO AN EXEMPTION FROM REGISTRATION UNDER THE
1933 ACT.




IN ADDITION, A SECURITIES PURCHASE AGREEMENT DATED AS OF OCTOBER 28, 2006 (THE
“PURCHASE AGREEMENT”), A COPY OF WHICH MAY BE OBTAINED FROM THE COMPANY AT ITS
PRINCIPAL EXECUTIVE OFFICE, CONTAINS CERTAIN ADDITIONAL AGREEMENTS BETWEEN THE
PARTIES WITH RESPECT TO THIS WARRANT.




---------------------------------------




Broadcast International, Inc.




COMMON STOCK PURCHASE WARRANT “C”




Number of Shares:  2,000,000




Original Issue Date:  October 28, 2006







Expiration Date: October 28, 2011, or such earlier date as provided herein




Exercise Price per Share: $2.10




Holder:  Leon Frenkel




Broadcast International, Inc, a company organized and existing under the laws of
the State of Utah (the “Company”), hereby certifies that, for value received,
Leon Frenkel, or his registered assigns (the “Warrant Holder”), is entitled,
subject to the terms set forth below, to purchase from the Company up to Two
Million (2,000,000) shares (as adjusted from time to time as provided in Section
7, the “Warrant Shares”) of common stock, $.05 par value (the “Common Stock”),
of the Company at a price of Two Dollars Ten Cents ($2.10) per Warrant Share (as
adjusted from time to time as provided in Section 7, the “Exercise Price”), at
any time and from time to time from and after the date thereof and through and
including 5:00 p.m. New York City time on October 28, 2011 (or eighteen months
of effectiveness of a Registration Statement subsequent to the issuance hereof
(such eighteen months to be extended by one month for each month or





--------------------------------------------------------------------------------

portion of a month during which a Registration Statement’s effectiveness has
lapsed or been suspended), whichever is shorter) (the “Expiration Date”), and
subject to the following terms and conditions:

1.

Registration of Warrant.  The Company shall register this Warrant upon records
to be maintained by the Company for that purpose (the “Warrant Register”), in
the name of the record Warrant Holder hereof from time to time.  The Company may
deem and treat the registered Warrant Holder of this Warrant as the absolute
owner hereof for the purpose of any exercise hereof or any distribution to the
Warrant Holder, and for all other purposes, and the Company shall not be
affected by notice to the contrary.

2.

Investment Representation.  The Warrant Holder by accepting this Warrant
represents that the Warrant Holder is acquiring this Warrant for its own account
or the account of an affiliate for investment purposes and not with the view to
any offering or distribution and that the Warrant Holder will not sell or
otherwise dispose of this Warrant or the underlying Warrant Shares in violation
of applicable securities laws.  The Warrant Holder acknowledges that the
certificates representing any Warrant Shares will bear a legend indicating that
they have not been registered under the United States Securities Act of 1933, as
amended (the “1933 Act”) and may not be sold by the Warrant Holder except
pursuant to an effective registration statement or pursuant to an exemption from
registration requirements of the 1933 Act and in accordance with federal and
state securities laws.  If this Warrant was acquired by the Warrant Holder
pursuant to the exemption from the registration requirements of the 1933 Act
afforded by Regulation S thereunder, the Warrant Holder acknowledges and
covenants that this Warrant may not be exercised by or on behalf of a Person
during the one year distribution compliance period (as defined in Regulation S)
following the date hereof.  “Person” means an individual, partnership, firm,
limited liability company, trust, joint venture, association, corporation, or
any other legal entity.

3.

Validity of Warrant and Issue of Shares.  The Company represents and warrants
that this Warrant has been duly authorized and validly issued and warrants and
agrees that all of Common Stock that may be issued upon the exercise of the
rights represented by this Warrant will, when issued upon such exercise, be duly
authorized, validly issued, fully paid and nonassessable and free from all
taxes, liens and charges with respect to the issue thereof.  The Company further
warrants and agrees that during the period within which the rights represented
by this Warrant may be exercised, the Company will at all times have authorized
and reserved a sufficient number of Common Stock to provide for the exercise of
the rights represented by this Warrant.

4.

Registration of Transfers and Exchange of Warrants.

a.

Subject to compliance with the legend set forth on the face of this Warrant, the
Company shall register the transfer of any portion of this Warrant in the
Warrant Register, upon surrender of this Warrant with the Form of Assignment
attached hereto duly completed and signed, to the Company at the office
specified in or pursuant to Section 12.  Upon any such registration or transfer,
a new warrant to purchase





2







--------------------------------------------------------------------------------

Common Stock, in substantially the form of this Warrant (any such new warrant, a
“New Warrant”), evidencing the portion of this Warrant so transferred shall be
issued to the transferee and a New Warrant evidencing the remaining portion of
this Warrant not so transferred, if any, shall be issued to the transferring
Warrant Holder.  The acceptance of the New Warrant by the transferee thereof
shall be deemed the acceptance of such transferee of all of the rights and
obligations of a Warrant Holder of a Warrant.

b.

This Warrant is exchangeable, upon the surrender hereof by the Warrant Holder to
the office of the Company specified in or pursuant to Section 9 for one or more
New Warrants, evidencing in the aggregate the right to purchase the number of
Warrant Shares which may then be purchased hereunder.  Any such New Warrant will
be dated the date of such exchange.

5.

Exercise of Warrants.

a.

Upon surrender of this Warrant with the Form of Election to Purchase attached
hereto duly completed and signed to the Company, at its address set forth in
Section 12, and upon payment and delivery of the Exercise Price per Warrant
Share multiplied by the number of Warrant Shares that the Warrant Holder intends
to purchase hereunder, in lawful money of the United States of America, in cash
or by certified or official bank check or checks, to the Company, all as
specified by the Warrant Holder in the Form of Election to Purchase, the Company
shall promptly (but in no event later than 7 business days after the Date of
Exercise (as defined herein)) issue or cause to be issued  and cause to be
delivered to or upon the written order of the Warrant Holder and in such name or
names as the Warrant Holder may designate (subject to the restrictions on
transfer described in the legend set forth on the face of this Warrant), a
certificate for the Warrant Shares issuable upon such exercise, with such
restrictive legend as required by the 1933 Act.  Any person so designated by the
Warrant Holder to receive Warrant Shares shall be deemed to have become holder
of record of such Warrant Shares as of the Date of Exercise of this Warrant.

b.

A “Date of Exercise” means the date on which the Company shall have received (i)
this Warrant (or any New Warrant, as applicable), with the Form of Election to
Purchase attached hereto (or attached to such New Warrant) appropriately
completed and duly signed, and (ii) payment of the Exercise Price for the number
of Warrant Shares so indicated by the Warrant Holder to be purchased.

c.

This Warrant shall be exercisable at any time and from time to time for such
number of Warrant Shares as is indicated in the attached Form of Election To
Purchase.  If less than all of the Warrant Shares which may be purchased under
this Warrant are exercised at any time, the Company shall issue or cause to be
issued, at its expense, a New Warrant evidencing the right to purchase the
remaining number of Warrant Shares for which no exercise has been evidenced by
this Warrant.

d.

Notwithstanding anything to the contrary herein, this Warrant shall not be
exercisable and the Holder shall not receive Common Stock at any time to the
extent, and only to the extent, that such exercise at such time would result in
the Holder





3







--------------------------------------------------------------------------------

exceeding the limitation contained in, or otherwise violating the provisions of,
Section 3.12 of the Securities Purchase Agreement.

6.

Adjustment of Exercise Price and Number of Shares.  The character of the shares
of stock or other securities at the time issuable upon exercise of this Warrant
and the Exercise Price therefore, are subject to adjustment upon the occurrence
of the following events, and all such adjustments shall be cumulative:

a.

Adjustment for Stock Splits, Stock Dividends, Recapitalizations, Etc.  The
Exercise Price of this Warrant and the number of shares of Common Stock or other
securities at the time issuable upon exercise of this Warrant shall be
appropriately adjusted to reflect any stock dividend, stock split, combination
of shares, reclassification, recapitalization or other similar event affecting
the number of outstanding shares of stock or securities.

b.

Adjustment for Reorganization, Consolidation, Merger, Etc.  In case of any
consolidation or merger of the Company with or into any other corporation,
entity or person, or any other corporate reorganization, in which the Company
shall not be the continuing or surviving entity of such consolidation, merger or
reorganization (any such transaction being hereinafter referred to as a
"Reorganization"), then, in each case, the holder of this Warrant, on exercise
hereof at any time after the consummation or effective date of such
Reorganization (the "Effective Date"), shall receive, in lieu of the shares of
stock or other securities at any time issuable upon the exercise of the Warrant
issuable on such exercise prior to the Effective Date, the stock and other
securities and property (including cash) to which such holder would have been
entitled upon the Effective Date if such holder had exercised this Warrant
immediately prior thereto (all subject to further adjustment as provided in this
Warrant).

c.

Certificate as to Adjustments.  In case of any adjustment or readjustment in the
price or kind of securities issuable on the exercise of this Warrant, the
Company will promptly give written notice thereof to the holder of this Warrant
in the form of a certificate, certified and confirmed by the Board of Directors
of the Company, setting forth such adjustment or readjustment and showing in
reasonable detail the facts upon which such adjustment or readjustment is based.

7.

Fractional Shares.  The Company shall not be required to issue or cause to be
issued fractional Warrant Shares on the exercise of this Warrant.  The number of
full Warrant Shares that shall be issuable upon the exercise of this Warrant
shall be computed on the basis of the aggregate number of Warrants Shares
purchasable on exercise of this Warrant so presented.  If any fraction of a
Warrant Share would, except for the provisions of this Section 8, be issuable on
the exercise of this Warrant, the Company shall, at its option, (i) pay an
amount in cash equal to the Exercise Price multiplied by such fraction or (ii)
round the number of Warrant Shares issuable, up to the next whole number.

8.

Call by the Company.  If, during the period from the date of six months and one
day after the date of initial issuance of this Warrant to expiration date of the





4







--------------------------------------------------------------------------------

Warrant, the closing public market price of the Company’s common stock is equal
to or in excess of $4.70 for a period of thirty (30) consecutive Trading Days
and there is an effective Registration Statement covering the shares of Common
Stock underlying this Warrant (“Automatic Exercise”) during such thirty (30)
consecutive day period, the Company shall provide the Holder with notice of such
Automatic Exercise (“Automatic Exercise Notice”).  Upon receipt of the Automatic
Exercise Notice, the Holder must (i) exercise, in whole, this Warrant within
forty-five (45) days; or (ii) notify the Company of its intent to transfer this
Warrant pursuant to Section 4 of this Warrant.  In the event Holder elects to
transfer this Warrant pursuant to Section 4 of this Warrant, then the subsequent
holder of this Warrant must exercise this Warrant on or before the forty-fifth
(45) day after notification of intent to transfer this Warrant.  In the event
that this Warrant is exercised, the Holder must deliver to the Company at its
office at 7050 Union Park Ave Suite 600 Salt Lake City UT 84047  on or before
5:00 p.m., Eastern Time, on the required date, (i) Form of Election to Purchase
properly executed and completed by Holder or an authorized officer thereof, (ii)
a check or wire payable to the order of the Company, in an amount equal to the
product of the Exercise Price multiplied by the number of Warrant Shares
specified in the Exercise Notice, and (iii) this Warrant.  If the Holder does
not exercise this Warrant within forty-five (45) days from receipt of the
Automatic Exercise Notice or, in the event that this Warrant has been
transferred pursuant to Section 4 of this Warrant, the subsequent holder of this
Warrant does not exercise this Warrant within forty-five (45) days after
notification of intent to transfer this Warrant, then this Warrant will expire.
 

9.

Sale or Merger of the Company.  Upon a Change in Control, the restriction
contained in Section 6 shall immediately be released and the Warrant Holder will
have the right to exercise this Warrant concurrently with such Change in Control
event.  For purposes of this Warrant, the term “Change in Control” shall mean a
consolidation or merger of the Company with or into another company or entity in
which the Company is not the surviving entity or the sale of all or
substantially all of the assets of the Company to another company or entity not
controlled by the then existing stockholders of the Company in a transaction or
series of transactions.

10.

Notice of Intent to Sell or Merge the Company.  The Company will give Warrant
Holder ten (10) business days notice before the event of a sale of all or
substantially all of the assets of the Company or the merger or consolidation of
the Company in a transaction in which the Company is not the surviving entity.

11.

Issuance of Substitute Warrant. In the event of a merger, consolidation,
recapitalization or reorganization of the Company or a reclassification of
Company shares of stock, which results in an adjustment to the number of shares
subject to this Warrant and/or the Exercise Price hereunder, the Company agrees
to issue to the Warrant Holder a substitute Warrant reflecting the adjusted
number of shares and/or Exercise Price upon the surrender of this Warrant to the
Company.

12.

Notice.  All notices and other communications hereunder shall be in writing and
shall be deemed to have been given (i) on the date they are delivered if
delivered in person; (ii) on the date initially received if delivered by
facsimile





5







--------------------------------------------------------------------------------

transmission followed by registered or certified mail confirmation; (iii) on the
date delivered by an overnight courier service; or (iv) on the third business
day after it is mailed by registered or certified mail, return receipt requested
with postage and other fees prepaid as follows:

If to the Company:

Broadcast International, Inc.

7050 Union Park Ave. Suite 600

Salt Lake City Utah  84047





If to the Warrant Holder:




Leon Frenkel

401 City Avenue, Suite 802

        

Bala Cynwyd, PA  19004

Telecopier:  (610) 668-1919

13.

Miscellaneous.

a.

This Warrant shall be binding on and inure to the benefit of the parties hereto
and their respective successors and permitted assigns.  This Warrant may be
amended only by a writing signed by the Company and the Warrant Holder.

b.

Nothing in this Warrant shall be construed to give to any person or corporation
other than the Company and the Warrant Holder any legal or equitable right,
remedy or cause of action under this Warrant; this Warrant shall be for the sole
and exclusive benefit of the Company and the Warrant Holder.

c.

This Warrant shall be governed by, construed and enforced in accordance with the
internal laws of the State of Utah without regard to the principles of conflicts
of law thereof.

d.

The headings herein are for convenience only, do not constitute a part of this
Warrant and shall not be deemed to limit or affect any of the provisions hereof.

e.

In case any one or more of the provisions of this Warrant shall be invalid or
unenforceable in any respect, the validity and enforceablilty of the remaining
terms and provisions of this Warrant shall not in any way be affected or
impaired thereby and the parties will attempt in good faith to agree upon a
valid and enforceable provision which shall be a commercially reasonably
substitute therefore, and upon so agreeing, shall incorporate such substitute
provision in this Warrant.





6







--------------------------------------------------------------------------------

f.

The Warrant Holder shall not, by virtue hereof, be entitled to any voting or
other rights of a shareholder of the Company, either at law or equity, and the
rights of the Warrant Holder are limited to those expressed in this Warrant.

























[SIGNATURES ON FOLLOWING PAGE]





7







--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the Company has caused this Warrant to be duly executed by
the authorized officer as of the date first above stated.







Broadcast International, Inc., a Utah corporation










By: /s/ Rodney M. Tiede

Name:  Rodney M. Tiede

Its:   President and Chief Executive Officer











8







--------------------------------------------------------------------------------

FORM OF ELECTION TO PURCHASE




(To be executed by the Warrant Holder to exercise the right to purchase shares
of Common Stock under the foregoing Warrant)




To:  Broadcast International, Inc.:




In accordance with the Warrant enclosed with this Form of Election to Purchase,
the undersigned hereby irrevocably elects to purchase ______________ shares of
Common Stock (“Common Stock”), $.05 par value, of Broadcast International,  Inc
and encloses the warrant and $____ for each Warrant Share being purchased or an
aggregate of $________________ in cash or certified or official bank check or
checks, which sum represents the aggregate Exercise Price (as defined in the
Warrant) together with any applicable taxes payable by the undersigned pursuant
to the Warrant.




The undersigned requests that certificates for the shares of Common Stock
issuable upon this exercise be issued in the name of:




__________________________________________________




__________________________________________________




__________________________________________________

(Please print name and address)




__________________________________________________

(Please insert Social Security or Tax Identification Number)




If the number of shares of Common Stock issuable upon this exercise shall not be
all of the shares of Common Stock which the undersigned is entitled to purchase
in accordance with the enclosed Warrant, the undersigned requests that a New
Warrant (as defined in the Warrant) evidencing the right to purchase the shares
of Common Stock not issuable pursuant to the exercise evidenced hereby be issued
in the name of and delivered to:




___________________________________________________




___________________________________________________




___________________________________________________

(Please print name and address)




Dated:  

Name of Warrant Holder:




(Print) __________________________________




(By:)  ___________________________________







(Name:) _________________________________




(Title:)  __________________________________




Signature must conform in all respects to name of

Warrant Holder as specified on the face of the

Warrant





9





